The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Joon et al. (KR20090058283, provided as IDS on 12/16/2020) in view of Song et al. (2018/0175116) and Chen et al. (2017/0227803).Regarding claims 1-2, Joon et al. teach in figure 1 and related text a display apparatus comprising: 
a first signal line 102 (gate line) disposed on a substrate; 
a second signal line 104 (data line) and 158 intersecting with the first signal line; 
a first gate electrode 156, a first source electrode, a first drain electrode (of transistor T1), and a second gate electrode 106 (of transistor T2) disposed on a same layer as the first signal line; 
a first active layer 164 (see figure 3g) spaced apart from the first gate electrode 156 and partially covered with the first gate electrode; 
a second active layer 114 (see figure 3g) spaced apart from the second gate electrode 106 and partially covered with the second gate electrode; and 
a first electrode 122 of a display device connected with the second active layer 114, 
wherein the second signal line 104/158 includes: 
a first portion 104 and a second portion 158 disposed on a same layer as the first signal line, and spaced apart from each other with the first signal line 102 therebetween; and 
a first connection electrode 126 configured to connect the first portion and the second portion with each other, 
wherein the first gate electrode is connected with one of the first signal line and the second signal line, 
one of the first source electrode and the first drain electrode is connected with the second gate electrode, and 
another one of the first source electrode and the first drain electrode is connected with the other of the first signal line and the second signal line.

Joon et al. do not teach that the first/second active layer partially overlapping with the first/second gate electrode (i.e. Joon et al. do not teach using bottom gate transistors) and do not teach that both of the first source electrode and the first drain electrode are disposed between the substrate and the first active layer.
Song et al. teach in figure 1 and related text using a bottom gate transistor.
Chen et al. teach in related text (see e.g. paragraph [0036]) that both of the first source electrode and the first drain electrode are disposed between the substrate and the first active layer.
Chen et al., Joon et al. and Song et al. are analogous art because they are directed to display  devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Joon et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use bottom gate transistors, as taught by Song et al., and to dispose both of the first source electrode and the first drain electrode between the substrate and the first active layer, as taught by Chen et al., in Joon et al.’s device, in order to improve the device characteristics by providing higher performance and in order to reduce the number of masks at the time of manufacturing and thus reducing the manufacturing cost for applications such as large displays, and in order to 
simplify the manufacturing process of the device, reducing the manufacturing time and reducing the manufacturing cost, respectively.

Regarding claims 3, 6, 7 and 14, the claimed limitations of “wherein one of the first source electrode and the first drain electrode is formed as one body with the second gate electrode”, “wherein the source region and the drain region are formed by a process of providing conductivity to an oxide semiconductor layer”, “wherein the first connection electrode and the first electrode of the display device are manufactured at a same time by a same mask process” and “wherein the first capacitor electrode is formed as one body with the second gate electrode”, these are process limitations which would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 4, the combined device includes a gate insulating film disposed on the first gate electrode, the first source electrode, the first drain electrode, and the second gate electrode, wherein the first active layer is disposed on the gate insulating film, and the first active layer contacts the first source electrode and the first drain electrode via contact holes formed in the gate insulating film.

Regarding claim 5, Joon et al. teach in figure 3g and related text that the first active layer includes a channel region and a source region and a drain region connected with the channel region, and wherein the source region contacts the first source electrode, and the drain region contacts the first drain electrode.

Regarding claim 8, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first connection electrode to include a transparent conductive oxide layer formed of a same material as the first electrode of the display device; and a metal layer disposed on the transparent conductive oxide layer in prior art’s device in order to improve the device characteristics and in order to simplify the processing steps of making the device, respectively.

Regarding claim 9, in the combined device the first gate electrode is disposed between the substrate and the first active layer, and the second gate electrode is disposed between the substrate and the second active layer.

Regarding claim 10, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form each of the first active layer and the second active layer to include an oxide semiconductor material in prior art’s device in order to improve the device characteristics, as is well known in the art.

Regarding claims 13 and 15, Joon et al. teach in related text using a storage capacitor connected between a gate line for supplying a scan signal.   It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capacitor comprising a first capacitor electrode disposed on a same layer as the second gate electrode, and wherein the first capacitor electrode overlaps with the first electrode of the display device to form a first capacitor in prior art’s device in order to conventionally form the capacitor and in order to simplify the processing steps of making the device, respectively.

Regarding claims 18-19, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a third signal line intersecting with one of the first signal line and the second signal line, and wherein the third signal line is a driving power line in prior art’s device in order to use the device in a practical application which requires pluralities of signal lines and in order to be able to operate the device by using power line, respectively.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-D are cited as being related to devices comprising that both of the first source electrode and the first drain electrode are disposed between the substrate and the first active layer.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
9/28/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800